Citation Nr: 0603353	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-11 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1974.  He died in January 2002.  The appellant is the 
custodian of the veteran's two dependent children.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for cause of death.  
In June 2005, the appellant testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.

The Board remanded this case for a VHA opinion in October 
2005.  The requested opinion was provided; and the appellant 
signed a waiver of RO consideration of the new evidence.  As 
such, this case is ready for appellate review.  

The RO also denied entitlement to Dependents' Educational 
Assistance pursuant to 38 U.S.C. Chapter 35 in the September 
2002 rating decision.  In October 2002, the appellant 
submitted a general statement of disagreement with this 
rating decision, which includes the issue of Chapter 35 
benefits.  As this is considered as a timely notice of 
disagreement, a statement of the case must be provided.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

This issue of entitlement to Dependents' Educational 
Assistance pursuant to 38 U.S.C. Chapter 35 is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran died in January 2002.  The cause of death was 
listed as respiratory failure due to metastatic cancer.

2.  At the time of the veteran's death, he was service-
connected for multiple disabilities, including postoperative 
status perforated duodenal ulcer and intestinal obstruction.

3.  The competent and most probative medical evidence of 
record relates the veteran's service-connected disability to 
his cause of death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2002, the appellant filed a service connection claim 
for cause of death, as custodian of the veteran's two 
dependent children.  In statements and testimony, the 
appellant reported that the veteran was service-connected for 
wounds to his stomach area and also for complications during 
the surgery to repair the wounds, and died from metastatic 
cancer of the stomach.  She indicated that if the veteran had 
not been wounded and had other complications from surgery he 
probably would have been able to fight the cancer.  She noted 
that he only had about 40 to 50 percent of his stomach.  She 
stated that the veteran was hospitalized shortly before his 
death for stomach cancer and that the doctors indicated the 
cancer was due to his stomach condition.  In sum, the 
appellant contends that the veteran's cause of death is 
directly related to his service-connected disability, thus 
entitling his two dependent children to disability benefits.

The surviving children of a veteran who had a service-
connected disability that was the principal or contributory 
cause of his death, which occurred after December 31, 1956, 
may be eligible for VA death benefits.  See 38 U.S.C.A. § 
1310(a); 38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).  
The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Id.  

The January 2002 death certificate shows that the veteran's 
cause of death was listed as respiratory failure due to 
metastatic cancer.

At the time of the veteran's death, he was service-connected 
for multiple disabilities, including postoperative perforated 
duodenal ulcer and intestinal obstruction.   

The medical records pertaining to the service-connected 
disability include a September 1977 letter from a private 
physician, who noted that the veteran had developed a stress 
ulcer from wounds received in the Vietnam War and was 
hospitalized in September 1974 to have the perforated ulcer 
surgically closed.  The physician also noted that the veteran 
later underwent an exploratory laparoscopy with lysis of 
adhesions of the small bowel and a jejunostomy tube in May 
1975.  A May 1979 VA hospital record shows a diagnosis of 
peptic ulcer disease, unresponsive to therapy, status post 
gunshot wound to the abdomen, and status post peptic ulcer 
disease surgical procedure with multiple postoperative wound 
infections.  In June 1980, a VA medical record shows the 
veteran was status post vagotomy and antrectomy.  A February 
1983 VA examination report also notes that the 1980 surgery 
was a hemigastrectomy vagotomy for what appeared to be 
intractable peptic ulcer disease.  January 2002 VA hospital 
records further show that past medical history included 
resection of 40 percent of the veteran's stomach in 1982, 
secondary to scarring and peptic ulcer disease.

The records pertaining to the veteran's death show that in 
January 2002, the veteran was admitted to the VA hospital 
intensive care unit with significant hemoptysis and abdominal 
pain.  The physician noted that an abdominal CT scan was 
obtained, which showed a large abdominal mass with 
association to the stomach and duodenum.  It was noted that 
this had not been seen on lower cuts of a chest CT scan four 
weeks earlier.  An esophagogastroduodenoscopy was performed 
and biopsy showed the presence of undifferentiated 
adenocarcinoma.  The growth pattern was described as highly 
aggressive.  The veteran and his wife reportedly opted to try 
chemotherapy, but before it could be started, the veteran 
went into respiratory distress and had to be resuscitated and 
placed on ventilation.  The physician reported that the 
veteran and his wife decided to withdraw care, considering 
the dismal prognosis.  The veteran was extubated the same 
morning and expired.  The assessment was that the veteran had 
rapidly growing gastroduodenal adenocarcinoma and died of 
respiratory distress.  

As the evidence shows the veteran was service-connected for 
postoperative perforated duodenal ulcer and intestinal 
obstruction and died of respiratory failure due to metastatic 
cancer, the determinative issue is whether the service-
connected disability caused or substantially or materially 
contributed to cause the veteran's death.

A January 2004 VA gastrointestinal physician stated that 
after careful review of the record it was her opinion that 
the veteran's cause of death resulted directly from acute 
respiratory failure, which resulted from his already 
diagnosed advanced metastatic cancer.  She further stated 
that it was her opinion that the veteran's service-connected 
condition did not contribute to his death or development of 
his cancer.

A November 2005 VA oncologist stated that he had reviewed the 
records pertaining to the veteran, noting that he had died in 
January 2002 with an immediate cause of death listed as 
respiratory failure due to metastatic cancer.  The oncologist 
stated that based on his review of the records, he felt that 
it was very likely that the veteran's poorly differentiated 
adenocarcinoma had its origin in his gastric remnant.  He 
further stated that there was very likely a relationship 
between the veteran's antrectomy, which was performed in May 
1980 and the gastric adenocarcinoma which provided fatal in 
January 2002.  The oncologist indicated that his opinion was 
based on epidemiologic and laboratory evidence that 
gastrectomy and antrectomy were risk factors for the 
development of subsequent cancers.  He noted that these were 
often carcinoid tumors, but might also be aggressive 
carcinomas, such as developed in the veteran.  He indicated 
that the mechanism seemed to be related to increased 
endogenous levels of gastrin and related peptides, which are 
now shown to be proangiogenic and therefore capable of 
promoting the development of gastric and other neoplasms.  To 
support his opinion, he also provided two studies called 
Partial gastrectomy and subsequent gastric cancer risk and 
The Risk of Gastric Carcinoma and Carcinoid Tumors in 
Patients with Pernicious Anemia: A prospective follow-up 
study.  

Upon review, the Board resolves all doubt and finds that the 
evidence supports the claim.  The November 2005 medical 
opinion is considered to be more probative than the January 
2004 medical opinion, because the 2004 physician merely 
stated that the service-connected disability did not 
contribute to the veteran's death, and did not offer any 
explanation to support her opinion, other than listing the 
causes of death that were provided on the death certificate.  
She also did not address the potential issue of whether the 
veteran's service-connected stomach condition prevented or 
hindered possible life-saving treatment.  If an examination 
report does not contain sufficient detail, it is considered 
inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  In 
contrast, the oncologist noted review of the record and 
provided a basis for his opinion.  He stated that 
epidemiologic and laboratory evidence showed that gastrectomy 
and antrectomy is a risk factor for the development of 
cancer, which he noted seemed to be related to increased 
levels of endogenous levels of gastrin and related peptides 
that are capable of promoting the development of gastric and 
other neoplasms.  He also submitted studies to support his 
opinion.

In sum, the probative and most competent medical evidence 
establishes that the surgeries associated with the veteran's 
service-connected stomach disorder contributed substantially 
and materially to cause of the veteran's adenocarcinoma, 
which lead to respiratory failure and death.  As such, 
service connection for cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5107(b); 38 C.F.R. § 3.312; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has considered the appellant's claim with respect 
to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the appellant could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  


ORDER

Entitlement to service connection for cause of death is 
granted, subject to the rules and payment of monetary 
benefits.


REMAND

In September 2002, the RO denied entitlement to Dependents' 
Educational Assistance pursuant to 38 U.S.C. Chapter 35, 
along with aforementioned the service connection claim for 
cause of death.  In October 2002, the appellant submitted a 
statement that she had received the letter concerning her 
claim for death benefits for the veteran's two children, and 
was in disagreement with the decision to deny benefits.  The 
Board construes this as a valid notice of disagreement with 
the entire rating decision, including the denial of 
entitlement to Chapter 35 benefits.  When a notice of 
disagreement is timely filed, the RO must reexamine the claim 
and determine if additional review or development is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO must prepare a statement of the case 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his 
representative.  38 C.F.R. § 19.26 (2005) (emphasis added).  
Since a notice of disagreement has been submitted with 
respect to this issue, a statement of the case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  It 
also does not appear that the appellant ever received a copy 
of the September 2002 rating decision; thus, one should be 
provided.  

Therefore, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC must issue the appellant a 
statement of the case (SOC) on the issue 
of entitlement to Dependents' 
Educational Assistance pursuant to 38 
U.S.C. Chapter 35.  The appellant must 
be advised of the time limit in which 
she may file a substantive appeal. 38 
C.F.R. § 20.302(b) (2005).  The AMC also 
should provide a copy of the September 
2002 rating decision denying the claim.

2.  Should the appellant file a timely 
substantive appeal the AMC should 
readjudicate the claim based on the 
evidence already of record and any other 
development that is deemed appropriate 
in accordance with the duty to assist 
under the provisions of the VCAA.  If 
any claimed benefit is denied, the AMC 
should issue a supplemental statement of 
the case (SSOC) and provide the 
appellant a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


